DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated July 15, 2022.  Claims 1, 10, and 16-20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
The informality present in the Abstract has been corrected and the objection has been withdrawn.
The informalities present in the claims have been corrected and the objections are withdrawn.  
In view of Applicant's amendments, the 35 USC 101 rejections have been withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-12, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,990,372 in view of Michishita 20180267864 (hereinafter Michishita), as illustrated in the following table (for the sake of brevity, only independent claims 1 and 10 of the instant application are presented with a full-text comparison):

Instant Application
Reference Patent No. 10,990,372
1.  On a computing device configured as an edge device node in a cluster of
computing devices configured to operate as an edge computing device located at a
network edge between a local network and a cloud service to perform functions of the
cloud service at the network edge, the method performed on the computing device configured as the edge device node and comprising:

booting into a system disk image at a boot location;

receiving, from a server computing device, an updated system disk image and
storing the updated system disk image;

changing the boot location from a location of the system disk image to a location
of the updated system disk image;

booting into the updated system disk image;

detecting a potential error, wherein the detecting is performed at the computing
device; and

automatically [and autonomously] generating an instruction to roll back in response to detecting the
potential error;

based on the instruction to roll back, changing the boot location from the
location of the updated system disk image to a location of the specified prior version of
the system disk image; and

booting into the specified prior version of the system disk image.












16. (Text omitted as it is substantially similar to claim 1)
1. On a computing device configured as an edge device node in a cluster of computing devices configured to operate as an edge computing device located at a network edge between a local network and a cloud service to perform functions of the cloud service at the network edge, a method for updating system software of the computing device, the method comprising: 

booting into a system disk image at a boot location; 

receiving, from a server computing device, an updated system disk image and storing the updated system disk image; 

changing the boot location from a location of the system disk image to a location of the updated system disk image; 

booting into the updated system disk image; 

detecting a potential error, wherein the detecting is performed at the computing device; and 

receiving an instruction to roll back to a specified prior version of the system disk image, wherein receiving the instruction to roll back comprises automatically generating the instruction at the computing device in response to detecting the potential error; 

based on receiving the instruction to roll back, changing the boot location from the location of the updated system disk image to a location of the specified prior version of the system disk image; 

booting into the specified prior version of the system disk image; and 

sending an instruction to another edge computing device of the cluster of computing devices to utilize the specified prior version of the system disk image such that each node of the cluster of computing devices is operating using the same prior version of the system disk image.


10.  A computing device configured as an edge device located at a network edge
between a local network and a cloud service to perform functions of the cloud service
at the network edge, the computing device comprising:

a processor; and

a storage device storing instructions executable by the processor to
receive an initialization disk image from a cloud-side update server, the
initialization disk image comprising an operating system partition and an image
partition, the image partition comprising a system disk image;

boot into the operating system partition;

change a boot location from a location of the operating system partition
to a location of the system disk image;

boot into the system disk image;

receive an updated system disk image;

change the boot location from the location of the system disk image to a
location of the updated system disk image;

boot into the updated system disk image;

detect a potential error, wherein the detecting is performed at the computing device;

automatically generating an instruction to roll back in response to detecting the potential error;

based on the instruction to roll back, change the boot location from the location of the updated system disk image to a location of the specified prior version of the system disk image; and

boot into the specified prior version of the system disk image.

8. A computing device configured as an edge device node in a cluster of computing devices configured to operate as an edge computing device located at a network edge between a local network and a cloud service to perform functions of the cloud service at the network edge, the computing device comprising: 

a processor; and 

a storage device storing instructions executable by the processor to receive an initialization disk image from a cloud-side update server, the initialization disk image comprising an operating system partition and an image partition, the image partition comprising a system disk image; 


boot into the operating system partition; 

change a boot location from a location of the operating system partition to a location of the system disk image; 

boot into the system disk image; 

receive an updated system disk image; 

change the boot location from the location of the system disk image to a location of the updated system disk image; 

boot into the updated system disk image; 

detect a potential error, wherein the detecting is performed at the computing device; 

receive an instruction to roll back to a specified prior version of the system disk image, wherein receiving the instruction to roll back comprises automatically generating the instruction at the computing device in response to detecting the potential error; 

based on receiving the instruction to roll back, change the boot location from the location of the updated system disk image to a location of the specified prior version of the system disk image; 

boot into the specified prior version of the system disk image; and 

send an instruction to another edge computing device of the cluster of computing devices to utilize the specified prior version of the system disk image such that each node of the cluster of computing devices is operating using the same prior version of the system disk image.
Claims 2 and 17.
Claim 2.
Claims 3 and 18
Claim 3.
Claim 4.
Claim 4.
Claim 5.
Claim 5.
Claim 6.
Claim 6.
Claim 11. 
Claim 9.
Claim 12
Claim 10.


	The reference claims do not disclose autonomously.  However, this is taught in analogous art, Michishita (e.g., Figs. 1 and 5 along with associated text, e.g., [0041-42] FIG. 5 is a flowchart of an automatic rollback control process which is performed by the MFP 100 shown in FIG. 1.).... The automatic rollback control process in FIG. 5 is performed by the CPU 111 executing an associated program stored in the ROM 112 when the CPU 111 detects an abnormality of the system of the MFP 100.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Michishita because it “makes it possible to easily roll back the system,” as suggested by Michishita (See [0058]).

Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,990,372 in view of Michishita, and further in view of McMullen et al. (20170329593 – hereinafter McMullen).

	With respect to claim 7, The reference patent claim in view of Michishita does not appear to explicitly disclose wherein the instruction to roll back is generated by an executable on the updated system disk image.  However, this is taught in analogous art, McMullen (e.g., [0037], the system can, for example, read instructions for the install/downgrade/upgrade from the installation image itself.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of McMullen because “Advantageously, this install/upgrade/downgrade process can prevent other storage nodes from seeing the storage node in indeterminate states (e.g., failure, recovery) during an install/upgrade/downgrade process, which may be undesirable due to system-wide programs, characteristics, interactions, etc.” as suggested by McMullen (see [0015]).

	With respect to claim 20, the reference patent claim in view of Michishita does not appear to explicitly disclose wherein the instruction to roll back is received from an executable on one or more of the system disk image or the updated system disk image. However, this is taught in analogous art, McMullen (e.g., [0037], the system can, for example, read instructions for the install/downgrade/upgrade from the installation image itself.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of McMullen because “Advantageously, this install/upgrade/downgrade process can prevent other storage nodes from seeing the storage node in indeterminate states (e.g., failure, recovery) during an install/upgrade/downgrade process, which may be undesirable due to system-wide programs, characteristics, interactions, etc.” as suggested by McMullen (see [0015]).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,990,372 in view of Michishita, and further in view of McMullen et al. (20170329593 – hereinafter McMullen).

	With respect to claim 13, The reference patent claim in view of Michishita does not appear to explicitly disclose wherein the instructions are further executable to generate the instruction to roll back at an executable on the updated system disk image.  However, this is taught in analogous art, McMullen (e.g., [0037], the system can, for example, read instructions for the install/downgrade/upgrade from the installation image itself.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of McMullen because “Advantageously, this install/upgrade/downgrade process can prevent other storage nodes from seeing the storage node in indeterminate states (e.g., failure, recovery) during an install/upgrade/downgrade process, which may be undesirable due to system-wide programs, characteristics, interactions, etc.” as suggested by McMullen (see [0015]).

Claims 8 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,990,372 in view of Michishita, and further in view of Brewer et al. (20060174243 – hereinafter Brewer).

	With respect to claims 8 and 19, the reference patent claim in view of Michishita does not appear to explicitly disclose wherein the instruction to roll back is generated by an executable within an operating system of the computing device.  However, this is taught in analogous art, Brewer (e.g., [0004], Key features of Windows Installer include the management of shared files via components; self-repair of components; cleaner uninstall procedures; roll-back support for failed installations, and other utilities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Windows Installer of Brewer because Windows is ubiquitous and Windows Installer provide a built-in and effective tool to manage deployments.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,990,372 in view of Michishita, and further in view of Brewer et al. (20060174243 – hereinafter Brewer).

	With respect to claim 14, the reference patent claim in view of Michishita does not appear to explicitly disclose wherein the instructions are executable to generate the instruction to roll back at an executable within an operating system of the computing device..  However, this is taught in analogous art, Brewer (e.g., [0004], Key features of Windows Installer include the management of shared files via components; self-repair of components; cleaner uninstall procedures; roll-back support for failed installations, and other utilities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Windows Installer of Brewer because Windows is ubiquitous and Windows Installer provide a built-in and effective tool to manage deployments.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,990,372 in view of Michishita, and further in view of Fontignie et al. (20130247020 – hereinafter Fontignie)

	With respect to claim 9, the reference patent claim in view of Michishita does not appear to explicitly disclose wherein the instruction to roll back is generated by an executable on the system disk image.  However, this is taught in analogous art, Fontignie (e.g., Figs. 1-3C and associated text, e.g., [0023], The source software image 205s [the system disk image] includes a source operating system 210s and a deployment agent 215 (described in the following), which are at least in part loaded into the working memory 115; [0053], the deployment agent at block 394 restores the memory blocks of the source software image from the relocated locations to the boot locations of the target software image.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fontignie because it “allows restoring the source operating system (when necessary) in a very short time,” as suggested by Fontignie (see [0034]; see also [0031]-[0033].).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,990,372 in view of Michishita, and further in view of Fontignie et al. (20130247020 – hereinafter Fontignie)

	With respect to claim 15, the reference patent claim in view of Michishita does not appear to explicitly disclose wherein the instructions are executable to generate the instruction to roll back at an executable on the system disk image.  However, this is taught in analogous art, Fontignie (e.g., Figs. 1-3C and associated text, e.g., [0023], The source software image 205s [the system disk image] includes a source operating system 210s and a deployment agent 215 (described in the following), which are at least in part loaded into the working memory 115; [0053], the deployment agent at block 394 restores the memory blocks of the source software image from the relocated locations to the boot locations of the target software image.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fontignie because it “allows restoring the source operating system (when necessary) in a very short time,” as suggested by Fontignie (see [0034]; see also [0031]-[0033].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzmeier et al. (20090083404 – hereinafter Lenzmeier) in view of Prabhu (20190036781 -- hereinafter Prabhu) and Michishita (20180267864 -- hereinafter Michishita).

	With respect to claim 1, Lenzmeier discloses A method for updating software of a computing device [configured as an edge device node in a cluster of computing devices configured to operate as an edge computing device located at a network edge between a local network and a cloud service to perform functions of the cloud service at the network edge,] the method performed on the computing device [configured as the edge device node] and comprising: 
	booting into a system disk image at a boot location (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0024], the server node 204 actually boots the OS from the image [system disk image].);
	receiving, from a server computing device, an updated system disk image and storing the updated system disk image (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0048], when a new version of an image is deployed [receiving, from a server computing device, an updated system disk image and storing the updated system disk image], the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204, it is noticed that the service is not behaving normally--the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image; [0023], the central service 202 [server computing device] is responsible for transferring images to the server nodes 204; see also [0032]).;
	changing the boot location from a location of the system disk image to a location of the updated system disk image (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0048], when a new version of an image is deployed, the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204 [changing the boot location from a location of the system disk image to a location of the updated system disk image], it is noticed that the service is not behaving normally--the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image; see also [0024].);
	booting into the updated system disk image (Id., particularly, if after activating the image on 500 of 1,000 server nodes 204, it is noticed that the service is not behaving normally [booting into the updated system disk image].);
	detecting a potential error, wherein the detecting is performed at the computing device (e.g., Fig. 2 and associated text, e.g., [0048], when a new version of an image is deployed, the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204, it is noticed that the service is not behaving normally [detecting a potential error] --the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image.); and
	automatically [and autonomously] generating an instruction to roll back in response to detecting the potential error (Id., particularly, if...it is noticed that the service is not behaving normally [detecting a potential error] -- the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image [automatically generating an instruction to roll back in response to detecting the
potential error].);
	based on the instruction to roll back, changing the boot location from the location of the updated system disk image to a location of a specified prior version of the system disk image (Id., particularly, the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image; see also [0024].); and 
	booting into the specified prior version of the system disk image (Id., particularly, by rebooting into the previous image.).
	Lenzmeier does not appear to explicitly disclose configured as an edge device node in a cluster of computing devices configured to operate as an edge computing device located at a network edge between a local network and a cloud service to perform functions of the cloud service at the network edge, the computing device configured as the edge device node. However, this is taught in analogous art, Prabhu (e.g., Figs. 1-4 and associated text, e.g., [0034] In some embodiments, the system 200 may include one or more external resources 280 (such as the external resources 280a-280c).... In these and other embodiments, the system 200 may include an edge network device 210 that may be associated with a particular external resource 280; [0035], the external resources 280 may include a cloud-based service such as a software subscription or software as a service (SaaS); see also [0022] and [0043].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lenzmeier with the invention of Prabhu because it can provide “faster software upgrades to a large number of nodes,” as suggested by Prabhu (see [0016]).
	Lenzmeier in view of Prabhu does not appear to disclose autonomously.  However, this is taught in analogous art, Michishita (e.g., Figs. 1 and 5 along with associated text, e.g., [0041-42] FIG. 5 is a flowchart of an automatic rollback control process which is performed by the MFP 100 shown in FIG. 1.).... The automatic rollback control process in FIG. 5 is performed by the CPU 111 executing an associated program stored in the ROM 112 when the CPU 111 detects an abnormality of the system of the MFP 100.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Michishita because it “makes it possible to easily roll back the system,” as suggested by Michishita (See [0058]).

	With respect to claim 16, Lenzmeier discloses A non-transitory computer-readable storage device (e.g., [0012], an embodiment of the invention is directed to one or more computer-readable media.) comprising:
	instructions executable by a computing device [configured as an edge device located at a network edge between a local network and a cloud service to perform functions of the cloud service at the network edge], the instructions comprising instructions executable to
	boot into a system disk image at a boot location (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0024], the server node 204 actually boots the OS from the image [system disk image].);
	receive, from a server computing device, an updated system disk image and storing the updated system disk image (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0048], when a new version of an image is deployed [receiving, from a server computing device, an updated system disk image and storing the updated system disk image], the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204, it is noticed that the service is not behaving normally--the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image; [0023], the central service 202 [server computing device] is responsible for transferring images to the server nodes 204; see also [0032].);
	change the boot location from a location of the system disk image to a location of the updated system disk image (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0048], when a new version of an image is deployed, the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204 [change the boot location from a location of the system disk image to a location of the updated system disk image], it is noticed that the service is not behaving normally--the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image; see also [0024].);
	boot into the updated system disk image (Id., particularly, if after activating the image on 500 of 1,000 server nodes 204, it is noticed that the service is not behaving normally [boot into the updated system disk image].);
	detect a potential error, wherein the detecting is performed at the computing device (e.g., Fig. 2 and associated text, e.g., [0048], when a new version of an image is deployed, the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204, it is noticed that the service is not behaving normally [detect a potential error] --the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image.); and
	automatically [and autonomously] generate a rollback instruction at the computing device in response to detecting the potential error (Id., particularly, if...it is noticed that the service is not behaving normally [detect a potential error] -- the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image [automatically generate an instruction to roll back in response to detecting the potential error].);
	based on the rollback instruction, change the boot location from the location of the updated system disk image to a location of a specified prior version of the system disk image (Id., particularly, the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image; see also [0024].); and
	boot into the specified prior version of the system disk image (Id., particularly, by rebooting into the previous image.).
	Lenzmeier does not appear to explicitly disclose configured as an edge device located at a network edge between a local network and a cloud service to perform functions of the cloud service at the network edge. However, this is taught in analogous art, Prabhu (e.g., Figs. 1-4 and associated text, e.g., [0034] In some embodiments, the system 200 may include one or more external resources 280 (such as the external resources 280a-280c).... In these and other embodiments, the system 200 may include an edge network device 210 that may be associated with a particular external resource 280; [0035], the external resources 280 may include a cloud-based service such as a software subscription or software as a service (SaaS); see also [0022] and [0043].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lenzmeier with the invention of Prabhu because it can provide “faster software upgrades to a large number of nodes,” as suggested by Prabhu (see [0016]).
	Lenzmeier in view of Prabhu does not appear to disclose autonomously.  However, this is taught in analogous art, Michishita (e.g., Figs. 1 and 5 along with associated text, e.g., [0041-42] FIG. 5 is a flowchart of an automatic rollback control process which is performed by the MFP 100 shown in FIG. 1.).... The automatic rollback control process in FIG. 5 is performed by the CPU 111 executing an associated program stored in the ROM 112 when the CPU 111 detects an abnormality of the system of the MFP 100.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Michishita because it “makes it possible to easily roll back the system,” as suggested by Michishita (See [0058]).

	With respect to claim 4, Lenzmeier also discloses wherein booting into the system disk image at the boot location comprises booting a virtual machine into the system disk image (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0036], To deploy an image for a virtual node, the image is sent to the root partition on the physical server node 204, and then the virtual machine is run with that image attached as an emulated physical disk.).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzmeier in view of Prabhu and Michishita as applied to claim 1 above, and further in view of Concorso (20100241837 – hereinafter Concorso).

	With respect to claims 2 and 17, Lenzmeier also discloses [storing user files on a different physical storage device than] a physical storage device storing the system disk image and the updated system disk image (e.g., Figs. 1-2 and associated text, e.g., [0022], Each of the components of the system 200, including the central service 202 and server nodes 204 may comprise any type of computing device, such as computing device 100 described with reference to FIG. 1, for example; [0036], To deploy an image for a virtual node, the image is sent to the root partition on the physical server node 204, and then the virtual machine is run with that image attached as an emulated physical disk. To deploy an image for a physical server node 204, an image is sent to a maintenance OS running on the node 204, and the image is stored (as a file) on the physical disk; see also [0018] and [0048].).
	Lenzmeier in view of Prabhu does not appear to explicitly disclose storing user files on a different physical storage device than, however, this is taught by analogous art, Concorso (e.g., [0095], The user's documents and pictures remain intact because the primary operating system had been configured such that the standard locations for storing user-created files are rooted on a distal partition of the mass storage device, and/or on separate secondary and/or tertiary mass storage devices;)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the restoration invention of Concorso so that when a system is restored “The user's documents and pictures remain intact,” as suggested by Concorso (see [0095]).

Claims 3 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Lenzmeier in view of Prabhu and Michishita, as applied to claim 1, and further in view of Brunet (20080126446 – hereinafter Brunet).

With respect to claims 3 and 18, Lenzmeier also discloses [storing client settings on a different physical storage device than] a physical storage device storing the system disk image and the updated system disk image (e.g., Figs. 1-2 and associated text, e.g., [0022], Each of the components of the system 200, including the central service 202 and server nodes 204 may comprise any type of computing device, such as computing device 100 described with reference to FIG. 1, for example; [0036], To deploy an image for a virtual node, the image is sent to the root partition on the physical server node 204, and then the virtual machine is run with that image attached as an emulated physical disk. To deploy an image for a physical server node 204, an image is sent to a maintenance OS running on the node 204, and the image is stored (as a file) on the physical disk; see also [0018] and [0048].).
	Lenzmeier in view of Prabhu and Michishita does not appear to explicitly disclose storing client settings on a different physical storage device than, however, this is taught by analogous art, Brunet (e.g., Figs. 3 and 5-10 along with associated text, e.g., [0048], FIG. 6 shows a schematic representation of an exemplary backup device 600 connected to a computing system 110 by a connection 610; [0050] The second logical storage area 660 represents a logical area of the computer readable medium 640 that is dedicated to storing backed-up user settings [storing client settings on a different physical storage device].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the restoration invention of Brunet because “By backing up the user settings of the computing system, these user-customizations can be restored to the computing system at a later time,” as suggested by Brunet (see [0022]).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzmeier in view of Prabhu and Michishita, as applied to claim 1 above, and further in view of Feinberg et al. (20190012184 -- hereinafter Feinberg) and Francois et al. (20130159693 -- hereinafter Francois).

	With respect to claim 5, Lenzmeier in view of Prabhu and Michishita does not appear to explicitly disclose before booting into the system disk image at the boot location, installing the system disk image by: receiving an initialization disk image, the initialization disk image comprising an operating system partition and an image partition, the image partition comprising the system disk image; booting into the operating system partition; and changing the boot location from a location of the operating system partition to the location of the system disk image.
	However, in analogous art, Feinberg teaches before booting into the system disk image at the boot location, installing the system disk image by: receiving an initialization disk image, the initialization disk image comprising an operating system [partition] and an image [partition], the image [partition] comprising the system disk image (e.g., Figs. 1 and 4 along with associated text, e.g., [0015], FIG. 1 is a block diagram of a CBCE-agnostic virtual appliance 100 according to an embodiment. A virtual appliance 100, also referred to as an image file or a virtual machine image file [initialization disk image], is a self-contained file configured to be run on a virtual platform, such as a CBCE, regardless of the underlying system, and may be implemented using a hypervisor as discussed herein below; [0016], The virtual appliance 100 [initialization disk image] includes a boot operating system (OS) 110 [operating system], a primary operating system (primary OS) 120 [an image, the image comprising a system disk image]; [0030] At S420, the image file is deployed in a CBCE [receive an initialization disk image].); 
	booting into the operating system [partition] (e.g., Figs. 1 and 4 along with associated text, e.g., [0030], the virtual appliance to boot from the boot OS.); and 
	changing the boot location from a location of the operating system [partition] to the location of the system disk image (e.g., Figs. 1 and 4 along with associated text, e.g., [0031], the boot OS may cause the virtual appliance to reboot with the primary OS [change a boot location from a location of the operating system partition to a location of the system disk image].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Feinberg because “The ability to execute a single application on many platforms without having to rewrite or recreate the application offers more compatibility and increased efficiency, thus reducing costs,” as suggested by Feinberg (see [0003].) 
	Although Feinberg teaches an image file with boot and primary operating systems, i.e.  operating system [partition] and an image [partition], the image [partition] comprising a system disk image (see above), to the extent that it does not appear to explicitly disclose partition, it was well-known in the art before the effective filing date of the claimed invention, to have separate partitions for different operating systems, for example as taught in analogous art,  Francois (e.g., Fig. 3 and associated text, e.g., [0043], system 100 is logically partitionable into a plurality of logical partitions; [0055], Each logical partition therefore contains a respective operating system kernel herein identified as the "OS kernel" 311-314.... it is not necessarily true that all OS kernels 311-314 are identical copies of one another, and they could be different versions of architecturally equivalent operating systems, or could even be architecturally different operating system modules.).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Francois because “Logical partitioning of a large computer system has several potential advantages. As noted above, it is flexible in that reconfiguration and re-allocation of resources is easily accomplished without changing hardware. It isolates tasks or groups of tasks, helping to prevent any one task or group of tasks from monopolizing system resources. ...It may enable a single computer system to concurrently support multiple operating systems and/or environments, since each logical partition can be executing a different operating system or environment. Finally, isolation of tasks and resources makes it more difficult for a process executing in one partition to access resources in another partition, thus providing greater security and data integrity,” as suggested by Francois (See [0046]).

With respect to claim 6, Feinberg further discloses mounting the initialization disk image as a virtual disk (e.g., Figs. 1-2 and 4 along with associated text, e.g., [0015], FIG. 1 is a block diagram of a CBCE-agnostic virtual appliance 100 according to an embodiment. A virtual appliance 100, also referred to as an image file or a virtual machine image file [initialization disk image], is a self-contained file configured to be run on a virtual platform [mount the initialization disk image as a virtual disk], such as a CBCE, regardless of the underlying system, and may be implemented using a hypervisor as discussed herein below; see also [0024].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Feinberg for the same reason described above with respect to claim 5.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzmeier et in view of Prabhu and Michishita, and further in view of McMullen et al. (20170329593 – hereinafter McMullen).

	With respect to claim 7, Lenzmeier et in view of Prabhu and Michishita does not appear to explicitly disclose wherein the rollback instruction is generated by an executable on the updated system disk image.  However, this is taught in analogous art, McMullen (e.g., [0037], the system can, for example, read instructions for the install/downgrade/upgrade from the installation image itself.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of McMullen because “Advantageously, this install/upgrade/downgrade process can prevent other storage nodes from seeing the storage node in indeterminate states (e.g., failure, recovery) during an install/upgrade/downgrade process, which may be undesirable due to system-wide programs, characteristics, interactions, etc.” as suggested by McMullen (see [0015]).

	With respect to claim 20, Lenzmeier et in view of Prabhu and Michishita does not appear to explicitly disclose wherein the rollback instruction is received from an executable on one or more of the system disk image or the updated system disk image.  However, this is taught in analogous art, McMullen (e.g., [0037], the system can, for example, read instructions for the install/downgrade/upgrade from the installation image itself [updated system disk image].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of McMullen because “Advantageously, this install/upgrade/downgrade process can prevent other storage nodes from seeing the storage node in indeterminate states (e.g., failure, recovery) during an install/upgrade/downgrade process, which may be undesirable due to system-wide programs, characteristics, interactions, etc.” as suggested by McMullen (see [0015]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzmeier et in view of Prabhu and Michishita, and further in view of Brewer et al. (20060174243 – hereinafter Brewer).

	With respect to claims 8 and 19, Lenzmeier et in view of Prabhu and Michishita does not appear to explicitly disclose wherein the rollback instruction is generated by an executable within an operating system of the computing device.  However, this is taught in analogous art, Brewer (e.g., [0004], Key features of Windows Installer include the management of shared files via components; self-repair of components; cleaner uninstall procedures; roll-back support for failed installations, and other utilities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Windows Installer of Brewer because Windows is ubiquitous and Windows Installer provide a built-in and effective tool to manage deployments.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lenzmeier et in view of Prabhu and Michishita, and further in view of Fontignie et al. (20130247020 – hereinafter Fontignie).

	With respect to claim 9, Lenzmeier et in view of Prabhu and Michishita does not appear to explicitly disclose wherein the instruction to roll back is generated by an executable on the system disk image.  However, this is taught in analogous art, Fontignie (e.g., Figs. 1-3C and associated text, e.g., [0023], The source software image 205s [the system disk image] includes a source operating system 210s and a deployment agent 215 (described in the following), which are at least in part loaded into the working memory 115; [0053], the deployment agent at block 394 restores the memory blocks of the source software image from the relocated locations to the boot locations of the target software image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fontignie because it “allows restoring the source operating system (when necessary) in a very short time,” as suggested by Fontignie (see [0034]; see also [0031]-[0033].). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg in view of Francois, Lenzmeier, Prabhu, and Michishita.

	With respect to claim 10, computing device [configured as an edge device located at a network edge between a local network and a cloud service to perform functions of the cloud service at the network edge], the computing device comprising: 
	a processor (e.g., Fig. 3 and associated text, e.g., [0017], The virtual appliance 100 may be executed on a machine which is part of a CBCE, such as a virtual machine or a physical machine connected to a network. The machine may include access to resources, such as a processing circuitry, memory, storage, and network access, configured to run the application using the boot OS 110, the primary OS 120, and the binaries or libraries 130, within the CBCE.); and 
	a storage device storing instructions executable by the processor to (Id., particularly, memory.)
	receive an initialization disk image [from a cloud-side update server], the initialization disk image comprising an operating system [partition] and an image [partition], the image [partition] comprising a system disk image (e.g., Figs. 1 and 4 along with associated text, e.g., [0015], FIG. 1 is a block diagram of a CBCE-agnostic virtual appliance 100 according to an embodiment. A virtual appliance 100, also referred to as an image file or a virtual machine image file [initialization disk image], is a self-contained file configured to be run on a virtual platform, such as a CBCE, regardless of the underlying system, and may be implemented using a hypervisor as discussed herein below; [0016], The virtual appliance 100 [initialization disk image] includes a boot operating system (OS) 110 [operating system], a primary operating system (primary OS) 120 [an image, the image comprising a system disk image]; [0030] At S420, the image file is deployed in a CBCE [receive an initialization disk image].); 
	boot into the operating system [partition] (e.g., Figs. 1 and 4 along with associated text, e.g., [0030], the virtual appliance to boot from the boot OS.); 
	change a boot location from a location of the operating system partition to a location of the system disk image (e.g., Figs. 1 and 4 along with associated text, e.g., [0031], the boot OS may cause the virtual appliance to reboot with the primary OS [change a boot location from a location of the operating system partition to a location of the system disk image].); 
	boot into the system disk image (e.g., Figs. 1 and 4 along with associated text, e.g., [0031], the boot OS may cause the virtual appliance to reboot with the primary OS [system disk image].); 
	[receive an updated system disk image; 
	change the boot location from the location of the system disk image to a location of the updated system disk image; 
	boot into the updated system disk image; 
	detect a potential error, wherein the detecting is performed at the computing device; 
	automatically and autonomously generating an instruction to roll back in response to detecting the potential error; 
	based on the instruction to roll back, change the boot location from the location of the updated system disk image to a location of the specified prior version of the system disk image; and
	boot into the specified prior version of the system disk image].
	Although Feinberg discloses an image file with boot and primary operating systems, i.e.  operating system [partition] and an image [partition], the image [partition] comprising a system disk image (see above), to the extent that it does not appear to explicitly disclose partition, it was well-known in the art before the effective filing date of the claimed invention, to have separate partitions for different operating systems, for example as taught by analogous art, Francois (e.g., Fig. 3 and associated text, e.g., [0043], system 100 is logically partitionable into a plurality of logical partitions; [0055], Each logical partition therefore contains a respective operating system kernel herein identified as the "OS kernel" 311-314.... it is not necessarily true that all OS kernels 311-314 are identical copies of one another, and they could be different versions of architecturally equivalent operating systems, or could even be architecturally different operating system modules.).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Feinberg with the partitioning invention of Francois because “Logical partitioning of a large computer system has several potential advantages. As noted above, it is flexible in that reconfiguration and re-allocation of resources is easily accomplished without changing hardware. It isolates tasks or groups of tasks, helping to prevent any one task or group of tasks from monopolizing system resources. ...It may enable a single computer system to concurrently support multiple operating systems and/or environments, since each logical partition can be executing a different operating system or environment. Finally, isolation of tasks and resources makes it more difficult for a process executing in one partition to access resources in another partition, thus providing greater security and data integrity,” as suggested by Francois (See [0046]). 
	Feinberg in view of Francois does not appear to disclose receive an updated system disk image; change the boot location from the location of the system disk image to a location of the updated system disk image; boot into the updated system disk image; detect a potential error, wherein the detecting is performed at the computing device; automatically and autonomously generating an instruction to roll back in response to detecting the potential error; based on the instruction to roll back, change the boot location from the location of the updated system disk image to a location of the specified prior version of the system disk image; and boot into the specified prior version of the system disk image. However, in analogous art, Lenzmeier teaches from a cloud-side update server (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0022], Among other components not shown, the system 200 may generally include a central service 202 [cloud-side update server], server nodes 204, and a network 206.... Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets, and the Internet; [0023], the central service 202 is responsible for transferring images to the server nodes 204.) and receive an updated system disk image (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0048], when a new version of an image is deployed [receive an updated system disk image], the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204, it is noticed that the service is not behaving normally--the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image.); change the boot location from the location of the system disk image to a location of the updated system disk image (e.g., Figs. 2 and 4-5 along with associated text, e.g., [0048], when a new version of an image is deployed, the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204 [change the boot location from the location of the system disk image to a location of the updated system disk image], it is noticed that the service is not behaving normally--the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image; see also [0024].); boot into the updated system disk image (Id., particularly, if after activating the image on 500 of 1,000 server nodes 204 [change the boot location from the location of the system disk image to a location of the updated system disk image], it is noticed that the service is not behaving normally [boot into the updated system disk image].); detect a potential error, wherein the detecting is performed at the computing device (e.g., Fig. 2 and associated text, e.g., [0048], when a new version of an image is deployed, the previous version is retained in the image cache on the server node 204. If a problem occurs during the rollout sequence--for example, if after activating the image on 500 of 1,000 server nodes 204, it is noticed that the service is not behaving normally [detecting a potential error] --the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image.); automatically [and autonomously] generating an instruction to roll back in response to detecting the potential error (Id., particularly, if...it is noticed that the service is not behaving normally [detecting a potential error] -- the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image [automatically generating an instruction to roll back in response to detecting the potential error].); based on the instruction to roll back, change the boot location from the location of the updated system disk image to a location of the specified prior version of the system disk image (Id., particularly, the nodes 204 that have already been moved forward can be rolled back very quickly by rebooting into the previous image; see also [0024].); and boot into the specified prior version of the system disk image (Id., particularly, by rebooting into the previous image.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the image restoration invention of Lenzmeier because in the event of an update problem “[t]here is no need to download the previous image again or reinstall the previous image,” as suggested by Lenzmeier (see [0048]).
	Feinberg in view of Francois and Lenzmeier does not appear to explicitly disclose configured as an edge device located at a network edge between a local network and a cloud service to perform functions of the cloud service at the network edge. However, in analogous art, Prabhu teaches these limitations (e.g., Figs. 1-4 and associated text, e.g., [0034] In some embodiments, the system 200 may include one or more external resources 280 (such as the external resources 280a-280c).... In these and other embodiments, the system 200 may include an edge network device 210 that may be associated with a particular external resource 280; [0035], the external resources 280 may include a cloud-based service such as a software subscription or software as a service (SaaS); see also [0022] and [0043].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Prabhu because it can provide “faster software upgrades to a large number of nodes,” as suggested by Prabhu (see [0016]).
	Feinberg in view of Francois, Lenzmeier, and Prabhu does not appear to disclose autonomously.  However, this is taught in analogous art, Michishita (e.g., Figs. 1 and 5 along with associated text, e.g., [0041-42] FIG. 5 is a flowchart of an automatic rollback control process which is performed by the MFP 100 shown in FIG. 1.).... The automatic rollback control process in FIG. 5 is performed by the CPU 111 executing an associated program stored in the ROM 112 when the CPU 111 detects an abnormality of the system of the MFP 100.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Michishita because it “makes it possible to easily roll back the system,” as suggested by Michishita (See [0058]).

	With respect to claim 11, Feinberg also discloses wherein the instructions executable to boot into the operating system [partition] comprises instructions executable to boot a virtual machine into the operating system [partition] (e.g., Figs. 1-2 and 4 along with associated text, e.g., [0030], the virtual appliance to boot from the boot OS.); see also [0017], The virtual appliance 100 may be executed on a machine which is part of a CBCE, such as a virtual machine; [0031], the boot OS may cause the virtual appliance to reboot with the primary OS), and wherein the instructions executable to change the boot location are executable to change the boot location of the virtual machine (e.g., Fig. 2 and associated text, e.g., [0036], To deploy an image for a virtual node, the image is sent to the root partition on the physical server node 204, and then the virtual machine is run with that image attached as an emulated physical disk [changing the boot location of the virtual machine]; see also [0029]-[0034] and [0048].) and Francois discloses partition (e.g., Fig. 3 and associated text, e.g., [0043], system 100 is logically partitionable into a plurality of logical partitions; [0055], Each logical partition therefore contains a respective operating system kernel herein identified as the "OS kernel" 311-314.... it is not necessarily true that all OS kernels 311-314 are identical copies of one another, and they could be different versions of architecturally equivalent operating systems, or could even be architecturally different operating system modules.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Francois and Lenzmeier for the same reasons described above with respect to claim 10.

	With respect to claim 12, Feinberg also discloses wherein the instructions are further executable to mount the initialization disk image as a virtual disk (e.g., Figs. 1-2 and 4 along with associated text, e.g., [0015], FIG. 1 is a block diagram of a CBCE-agnostic virtual appliance 100 according to an embodiment. A virtual appliance 100, also referred to as an image file or a virtual machine image file [initialization disk image], is a self-contained file configured to be run on a virtual platform [mount the initialization disk image as a virtual disk], such as a CBCE, regardless of the underlying system, and may be implemented using a hypervisor as discussed herein below; see also [0024].).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg in view of Francois, Lenzmeier, and Prabhu, and Michishita, as applied to claim 10 above, and further in view of McMullen et al. (20170329593 – hereinafter McMullen).

	With respect to claim 13, Feinberg in view of Francois, Lenzmeier, Prabhu, and Michishita does not appear to explicitly disclose wherein the instructions are further executable to generate the instruction to roll back at an executable on the updated system disk image.  However, this is taught in analogous art, McMullen (e.g., [0037], the system can, for example, read instructions for the install/downgrade/upgrade from the installation image itself.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of McMullen because “Advantageously, this install/upgrade/downgrade process can prevent other storage nodes from seeing the storage node in indeterminate states (e.g., failure, recovery) during an install/upgrade/downgrade process, which may be undesirable due to system-wide programs, characteristics, interactions, etc.” as suggested by McMullen (see [0015]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg in view of Francois, Lenzmeier, Prabhu, and Michishita, as applied to claim 10 above, and further in view of Brewer et al. (20060174243 – hereinafter Brewer).

	With respect to claim 14, Feinberg in view of Francois, Lenzmeier, Prabhu, and Michishita does not appear to explicitly disclose wherein the instructions are executable to generate the instruction to roll back at an executable within an operating system of the computing device.  However, this is taught in analogous art, Brewer (e.g., [0004], Key features of Windows Installer include the management of shared files via components; self-repair of components; cleaner uninstall procedures; roll-back support for failed installations, and other utilities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Windows Installer of Brewer because Windows is ubiquitous and Windows Installer provide a built-in and effective tool to manage deployments.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg in view of Francois, Lenzmeier, Prabhu, and Michishita, as applied to claim 10 above, and further in view of Fontignie et al. (20130247020 – hereinafter Fontignie).

	With respect to claim 15, Feinberg in view of Francois, Lenzmeier, Prabhu, and Michishita does not appear to explicitly disclose wherein the instructions are executable to generate the instruction to roll back at an executable on the system disk image.  However, this is taught in analogous art, Fontignie (e.g., Figs. 1-3C and associated text, e.g., [0023], The source software image 205s [the system disk image] includes a source operating system 210s and a deployment agent 215 (described in the following), which are at least in part loaded into the working memory 115; [0053], the deployment agent at block 394 restores the memory blocks of the source software image from the relocated locations to the boot locations of the target software image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Fontignie because it “allows restoring the source operating system (when necessary) in a very short time,” as suggested by Fontignie (see [0034]; see also [0031]-[0033].). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Brandwine 10275282 discloses automatically rolling back based a monitored metric.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. SOUGH/
SPE, AU 2192/2194